Citation Nr: 1508878	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for scars resulting from actinic keratosis squamous cell and basal cell carcinomas. 

2.  Entitlement to a rating in excess of noncompensable for squamous cell and basal cell carcinomas.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to October 1945 and November 1945 to October 1947 in the United States Navy.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Montgomery, Alabama Regional Office (RO), which continued the ratings initially assigned by an August 2008 rating decision of the Jackson, Mississippi RO.  A May 2014 rating decision of the Montgomery, Alabama RO increased the Veteran's rating for scars to 30 percent; the case's procedural history is discussed in more detail below.

The Veteran submitted a statement cancelling his videoconference hearing and has not requested to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the further delay, but to decide the Veteran's claims without additional evidentiary development would be prejudicial to him. 

The Veteran appeared most recently for a VA examination in May 2014.  In part, that examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition, nor had he had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  


The Veteran submitted additional private medical records, with a waiver of RO consideration provided by his representative, in December 2014.  The evidence reflects that the Veteran has received additional liquid nitrogen treatments since the May 2014 exam.  He has also been prescribed "ROC" treatment, the nature of which is unclear from the treatment records, but the Board notes may constitute treatment with retinoids.  An August 2014 treatment record also notes that a PET scan may be considered as future treatment.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his skin condition.

Further, the Board notes that throughout the course of this appeal, the Veteran's skin disability ratings have been broadened, apparently to account for the changing nature of the Veteran's skin condition.  The August 2008 decision initially assigned a 10 percent rating for squamous cell carcinoma of the right helix, right forearm, right hand, right wrist, left hand, left forearm, and a noncompensable rating for basal cell carcinoma of the chest.  The July 2009 decision continued these same ratings.  However, the May 2014 decision expanded these ratings, rating the Veteran's skin disabilities under scars resulting from actinic keratosis, squamous cell and basal cell carcinomas of the head, neck, arms, and chest, and squamous cell and basal cell carcinomas of the chest.  As such, the Board also requires a VA examination to respond to inquiries raised by these broadened ratings, notably, further clarification on the Veteran's actinic keratosis and his skin condition other than of his head, face, and neck.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected skin disabilities.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes under 38 C.F.R. § 4.118, with a rationale provided for all opinions. 

In particular, the examiner is requested to respond to the following inquires:

(a)  What percentage of the entire body or exposed area of the body do the Veteran's service-connected skin disabilities (squamous cell carcinoma, basal cell carcinoma, and actinic keratosis) and residual scarring cover; and have any such disabilities required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period?
  
(b)  Do any of the service-connected skin disabilities involve either generalized cutaneous involvement or systemic manifestations, and; have they required systemic medication, such as immunosuppressive retinoids during the past 12-month period?  If so, at what frequency and for what duration has such medication been required during the past 12-month period?

(c)  The Veteran's surgical scars related to his service-connected skin disabilities should also be described with attention to rating factors, including their measurements, and whether the scars are painful on examination, unstable, or affect the function of any affected part.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




